Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about June 14, 2007, which granted the motion of respondent Wayne N. and dismissed the petition of Fidel A. for a declaration of paternity of the subject child on equitable estoppel grounds, unanimously affirmed, without costs.
Despite the results of DNA tests establishing that petitioner is the subject child’s biological father, the Family Court properly found, on the basis of equitable estoppel, that it was not in the best interests of the child for petitioner to assert his paternity (see Matter of Shondel J. v Mark D., 7 NY3d 320, 327 [2006]; Terrence M. v Gale C., 193 AD2d 437, 437 [1993], lv denied 82 NY2d 661 [1993]). The evidence showed that it would be detrimental to the child’s interests to disrupt her close relationship with respondent Wayne N., whom she knows as her father and whose actions established a close parental relationship with her (see e.g. Matter of Enrique G. v Lisbet E., 2 AD3d 288 [2003]).
We have considered petitioner’s remaining contention and find it unavailing. Concur—Andrias, J.P., Nardelli, Catterson, DeGrasse and Manzanet-Daniels, JJ. [Prior Case History: 16 Misc 3d 1104(A), 2007 NY Slip Op 51257(U).]